Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed by the Applicant on 2/3/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, for claim 8, the “wherein the projection and recess portion has (i) a shape having a predetermined cross section and extending to be sloped with respect to a width direction of the light guide plate, (ii) a two- dimensional shape in which a plurality of conical projection portions are arranged in a matrix in a plan view, or (iii) a shape in which a plurality of projection portions are arranged in a dot-like manner in a plan view”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jagt (US 20030099037)
Regarding claim 1, Jagt teaches a  light guide plate 201 (Fig.2) having a thickness, the light guide plate comprising: a light entrance surface 212 ([0017]) which is parallel to a direction of the thickness of the light guide plate and through which light enters; a light exit surface which is perpendicular to the light entrance surface and perpendicular to the direction of the thickness and from which the light is emitted ([0047],[0014]); and a facing surface that faces the light entrance surface, wherein the light having entered through the light entrance surface is guided to the facing surface side, and is emitted from the light exit surface, wherein (i) a refractive index Nx (nt2  in Fig.2) of the light guide plate in an orientation perpendicular to the light entrance surface and perpendicular to the thickness , and (ii) a refractive index Ny of the light guide plate in an orientation parallel to the light exit surface and parallel to the light entrance surface nt1  in Fig.2), and wherein the refractive index Nx is higher than the refractive index Ny (nt2 >nt1 , also nt2 >nt3 in [0048])

Regarding claim 2, Jagt teaches a surface light source device, comprising: the light guide plate; and a light source portion that is provided at a position facing the light entrance surface of the light guide plate and emits the light to the light entrance surface (212 in [0017]).  

Regarding claim 3, Jagt teaches a display device, comprising: Page 2 of 8the surface light source device; and a display portion that is disposed on a side of the light exit surface of the light guide plate provided in the surface light source device ([0017]).

Regarding claim 10, Jagt teaches the light guide plate; wherein a difference (Nx- Ny) between the refractive index Nx and the refractive index Ny of the light guide plate is 0.002 or more ([0048]).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jagt in view of Goto (US 6341872, cited previously) 
 Regarding claim 4, Jagt teaches the invention set forth in claim 3, but is silent regarding the display portion is a reflection type display portion.
Goto teaches a display portion is a reflection type display portion (Fig.6).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use reflection type of display as disclosed in Goto, in the device of Jagt in order to consume less energy (Col.1, lines 20-35 in Goto).

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jagt in view of Fattal (US 20170299799 A1)
 Regarding claim 6, Jagt teaches the invention set forth in claim 1, but is silent regarding a projection and recess portion is formed on the light exit surface, the projection and recess portion being formed by fine projection and recess features that are alternately formed in a direction perpendicular to the light entrance surface.  
Fattal teaches a projection and recess portion is formed on the light exit surface, the projection and recess portion being formed by fine projection and recess features that are alternately formed in a direction perpendicular to the light entrance surface (132 in Fig.2A).  
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a grating, as disclosed in Fattal, in the device of Jagt, in order to better utilize the guided light ([0024], [0015]- [0016] and [0061] in Fattal).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jagt in view of Fattal and further in view of Yang (CN 1900784, English translation)
 Regarding claim 7, Jagt in view of Fattal teaches the invention set forth in claim 6, but is silent regarding the recess portion has a depth of about 0.1 μm or more and 3.0 μm or less, and a bottom width of about 1 μm or more and 30 μm or less, and the projection portion has a top width of about 1 μm or more and 30 μm or less.  
Yang teaches projection and recess portions (Fig.3 and 4), wherein the dimensions of the grating structure are disclosed in the micrometer range:
 (See disclosure of Fig.4-9 in Yang and : selecting the period of the sub-wavelength grating structure 527 in this embodiment is 0.2 μm, the duty ratio is between 0.8 and 0.2, preferably 0.5. in the grating 525 and the grating layer 526 thickness is optimized, the grating layer 525 of thickness h1 and linearly polarized relation of P transmission is shown in FIG. 6, the relationship of the thickness h1 and the linear polarized light S transmission grating layer 525 as shown in FIG. 7, according to the measurement standard, selecting the grating layer 525 of thickness h1 is between 0.2 μ m and 0.21 μm. thickness of grating layer 526 h2 relation of P with linearly polarized light transmittance as shown in FIG. 8, grating layer thickness h2 and linearly polarized light S 526 is shown in FIG. 9, according to the measurement standard, selecting the grating layer 526 of thickness h2 is between 0.23 μ m and 0.25 μ m.
In this embodiment, selecting the period of the sub-wavelength grating structure 725 is 0.2 μm, in the optimized sub-wavelength grating structure 725 the thickness h. the sub-wavelength grating structure 725 of the thickness h of the line polarization relation of P transmission as shown in FIG. 11, the sub-wavelength grating structure relationship between the thickness h and linearly polarized light S 725 is shown in FIG. 12, according to the measurement standard, selecting sub-wavelength grating structure 725 of thickness h is between 0.16 μ m and 0.18 μ m. In addition, sub-wavelength grating structure 725 the duty cycle DC of the linearly polarized relation of P transmittance shown in FIG. 13, the duty ratio of DC to linearly polarized relation S as shown in FIG. 14, visible, duty cycle DC is between 0.7 and 0.3, the linear polarized light P transmission rate is large, the linear polarized light S transmission is small. In order to easily process, the duty ratio is preferably 0.5 DC).
Furthermore, Yang shows in the graphs the various values for the dimensions of the grating in the micrometer range in Fig.5-14.
 Therefore from the teachings of Yang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the dimensions of recess portion with a depth of about 0.1 μm or more and 3.0 μm or less, and a bottom width of about 1 μm or more and 30 μm or less, and the projection portion has a top width of about 1 μm or more and 30 μm or less, by routine experimentation in the device of Jagt in view of Fattal for  further improving the energy utilization.

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jagt in view of Fattal
 	Regarding claim 8, Jagt in view of Fattal teaches the invention set forth in claim 6 above, but is silent regarding the projection and recess portion has (i) a shape having a predetermined cross section and extending to be sloped with respect to a width direction of the light guide plate, (ii) a two- dimensional shape in which a plurality of conical projection portions are arranged in a matrix in a plan view, or (iii) a shape in which a plurality of projection portions are arranged in a dot-like manner in a plan view.  
However the sloped shape for the grating is only considered to be obvious modifications of the shape disclosed in Jagt in view of Fattal as a change in shape or configuration , is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes (see [0021],[0059] in Fattal) that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention in order to optimize the light distribution ([0016] in Fattal, see Objection to Drawings).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jagt in view of Tanaka (JP 2003207646, English translation)
 Regarding claim 9, Jagt teaches the invention set forth in claim 1, but is silent regarding the light guide plate has a thickness of 0.1 mm to 1.0 mm.  
Tanka teaches a birefringent light guide with a thickness of 0.9 mm (see in Tanaka 
thickness 0.9 mm. In this case, birefringence is formed in the light guide means 40 due to the anisotropy and orientation of the resin).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the light guide thickness as disclosed in Tanaka, in the device of Jagt in order to reduce power consumption (Problem to be solved in Tanaka)
 
Regarding claim 11, Jagt teaches a difference (Nx-Ny) between the refractive index Nx and the refractive index Ny of the light guide plate is 0.002 or more ([0048]), but is silent regarding the light guide plate has a thickness of 0.1 mm to 1.0 mm.  
Tanka teaches a birefringent light guide with a thickness of 0.9 mm (see in Tanaka 
thickness 0.9 mm. In this case, birefringence is formed in the light guide means 40 due to the anisotropy and orientation of the resin).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the light guide thickness as disclosed in Tanaka, in the device of Jagt in order to reduce power consumption (Problem to be solved in Tanaka).

Other pertinent art
US 20100231826

Response to Arguments
The arguments filed by the Applicant on 2/3/22 is acknowledged. However, they are moot in light of new grounds of rejection for the amended claims.
Examiner respectfully notes that Applicant did not respond to the matter discussed in the interview dated 1/26/21: that is, “Examiner however noted that, since every element as claimed is taught in Adachi, and excepting this refractive index relation, Applicant needs to consider before filing a response, as to why it would not have been obvious to a person having ordinary skill in the art at the time the invention was made to reverse the relation in Adachi”.
For the reason that the technique of using fast and slow axis in waveguides and light guides are well known techniques, therefore when previous prior art such as Adachi, already teaches the fast and slow axis, even if it is in the reverse relation of which is claimed, it is an indication of a known technique that can be experimented for other axes as well, since there are no more than 3 perpendicular axes in a light guide, and 8-9 and a few more iterations can be made by considering combination of any two perpendicular axes being as the slow or fast axes in order to achieve the optimal result of best utilizing the light distribution. Therefore from the disclosure of Adachi, or from well known techniques of using slow/fast axis in light guides, or techniques such as use of quarter wave plates, retardation plates using slow/fast axes, a person of ordinary skill would also experiment on the fast/slow axes orientations as claimed (since there are only 3 axes in a light guide, therefore not many combinations/iterations are needed in the routine experimentation).
Another example is US 20100231826 that discloses: “However, insofar as the direction of flow is the long side direction of the light guide plate, light from the light sources LS propagates so as to be in parallel with a slow axis of the light guide plate, and hence the polarization state of light from the light sources LS does not change by the double refraction of the light guide plate. Therefore, the polarization state of a P-polarized component, which has passed through the reflective polarizing plate RP, is satisfactory maintained during propagating in the surface-emitting portion light guide plate LG2 until being extracted to the outside of the light guide plate LG”, which is indicative of slow and fast axes pertaining to the light guides in various orientations are well known techniques.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 				
Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875